Citation Nr: 1438213	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-03 707	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of a broken right ankle and, if so, whether service connection is warranted for this claimed disability.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of a broken right hand and finger, and, if so, whether service connection is warranted for this claimed disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is in the claims file, so of record.

Because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for a right ankle disorder.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the Agency of Original Jurisdiction (AOJ) for further development.  Conversely, the Board is denying the petition to reopen the claim of entitlement to service connection for residuals of a broken right hand and finger.


FINDINGS OF FACT

1.  An unappealed September 2007 Board decision considered and denied the Veteran's claim of entitlement to service connection for residuals of a broken right ankle because he did not have a then current diagnosis of an ankle disorder, so had not established he had this claimed condition.

2.  Additional evidence received since that September 2007 Board decision denying this claim, however, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibly of substantiating this claim.


3.  That unappealed September 2007 Board decision also considered and denied the Veteran's claim of entitlement to service connection for residuals of a broken right hand and finger because it equally was not shown that he had this condition, either.

4.  And the additional evidence since submitted or otherwise obtained is either cumulative or redundant of the evidence previously of record and considered in that prior decision or does not relate to an unestablished fact necessary to substantiate this claim or raise a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The September 2007 decision earlier considering and denying the claim of entitlement to service connection for residuals of a broken right ankle is a final and binding determination based on the evidence then of record, but there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

2.  The September 2007 decision also denying the claim of entitlement to service connection for residuals of a broken right hand and finger also is a final and binding determination based on the evidence then of record, and conversely there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial. VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Here, prior to initial adjudication of these claims in April 2010, so in the preferred sequence, the Veteran was mailed a letter in November 2009 advising him of the evidence needed to substantiate his claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter satisfied the requirements of Kent in terms of advising him of the type of evidence needed to reopen his claims since they had been previously considered and denied, also discussed the "downstream" disability rating and effective date elements of his claims, which only actually come into play in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  He therefore has received all required notice concerning his claims.


VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's STRs, private medical records, VA treatment records - at least those that are obtainable, a transcript of his hearing testimony, and his and other lay statements and have been associated with his claims file for consideration.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims, so needing to be obtained and are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent identified records are obtainable.  See 38 C.F.R. § 3.159(c).

Concerning the April 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determination and the elements of the claims that were lacking to substantiate them.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims and, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).


The Petitions to Reopen these Previously Denied, Unappealed, Claims

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

A. 
Residuals of a Broken Right Ankle

The Veteran originally filed his claim of entitlement to service connection for residuals of a broken right ankle in February 2004.  In an August 2004 rating decision, the claim was considered and denied because his STRs did not contain evidence of any complaints, treatment, or diagnosis of a broken right ankle (even on the chance he had sustained an injury to this ankle during his service).  So he had not established that this claimed condition was a result or consequence of any traumatic event during his military service.  He timely appealed that decision denying this claim.  In a September 2007 Board decision, however, on appeal, his claim again was denied because there was no competent medical evidence showing he had this claimed condition.  He did not appeal that Board decision to the higher Court (CAVC).  He subsequently filed to reopen this claim in November 2009, but his claim continued to be denied in the April 2010 rating decision at issue because, although he had submitted new and material evidence since the prior, unappealed, September 2007 Board decision showing he had a current right ankle disability, the evidence still failed to establish that it was related or attributable to anything (e.g., trauma, etc.) that had occurred during his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

Although the RO determined that he since had submitted new and material evidence to reopen this claim, so, too, must the Board make this threshold preliminary determination.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  And if the Board concludes there is not this required new and material evidence, what the RO determined in this regard is irrelevant since further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

The pertinent evidence of record at the time of the September 2007 Board decision included the Veteran's STRs, which were unremarkable for any complaints, treatments or diagnosis of a broken right ankle.  Also in the file were personal statements from him alleging that he had broken both his ankles during his service.  

The evidence that has been received since the September 2007 Board decision includes VA medical treatment records from March 2009 to January 2013 showing that he has degenerative disease in his right ankle.  This evidence is new, as it was not of record at the time of the prior denial, and it is material as well, as it relates to the previously unestablished fact of whether he has a right ankle condition. Therefore, his claim for this disability must be reopened.  Further development is warranted, however, before readjudicating this claim on its underlying merits, so this reopened claim is being remanded rather than immediately decided.

B. Right Hand and Finger

The Veteran also filed his claim for residuals of a broken right hand and finger in February 2004.  In the August 2004 rating decision already mentioned, this claim also was considered and denied because his STRs did not contain evidence of any complaints, treatment, or diagnosis of a broken right hand and finger (even on the chance he had sustained an injury to his hand and finger during his service).  So he had not established that this claimed condition was a result or consequence of any traumatic event during his military service.  He timely appealed that decision denying this claim.  In a September 2007 Board decision, his claim again was denied because there still was no competent medical evidence showing he had this claimed condition.  He did not appeal the Board's decision to the higher Court.  He subsequently filed to reopen this claim in November 2009, and it was denied in the April 2010 rating decision at issue because the additional evidence, even since the Board's September 2007 decision, still failed to show he had this claimed condition.


As already mentioned, irrespective of what the RO determined insofar as whether there is the required new and material evidence to reopen this claim, so, too, must the Board make this threshold preliminary determination because it affects the Board's jurisdiction to readjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The pertinent evidence of record at the time of the September 2007 Board decision included the Veteran's STRs, which were unremarkable for any complaints, treatments or diagnosis of a broken right hand and finger.  Also in the file were personal statements from him alleging that he had broken his right hand and finger while stationed in the Republic of Vietnam.

The evidence that has been received since the September 2007 Board decision includes the following:  additional statements from the Veteran alleging that he broke his right hand and finger while cleaning an artillery gun and engineers on the firebase in Vietnam wrapped it up; a photograph with him taken in Vietnam showing his right hand and finger wrapped up; lay statements from his spouse received in January 2011 attesting that he came back from Vietnam and his hands were all "messed up"; lay witness statement also received in January 2011 attesting that he did not have any injury to his hands prior to 1968 (so none prior to his service in Vietnam); and VA medical treatment records from March 2009 to January 2013 showing complaints of right hand pain, though X-rays revealing a normal right hand.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 


Entitlement to service connection on a direct-incurrence basis is established with evidence showing:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, though, after reviewing the considerable evidence of record, including even since the Board's September 2007 decision, the Board finds that it is not new and material to this claim, therefore not reason to reopen this claim.  As already mentioned, evidence received since the September 2007 Board decision includes a photograph showing the Veteran's right hand and finger were bandaged during his service and post-service VA treatment records showing complaints of right hand pain, but with X-rays revealing essentially a normal right hand.  

So while the photograph of the bandaged right hand and finger tends to support the notion that the Veteran injured his right hand and finger during his service, as he alleges, the competent medical evidence of record - namely, the July 2010 X-rays of this same hand - reveals no present-day or consequent abnormalities.  In other words, he still has not shown that he has any current right hand disability.  Consequently, even under the "low-threshold" standard acknowledged in Shade, the evidence received since the September 2007 Board decision does not relate to unestablished facts necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  Shade, 24 Vet. App. at 117.  It is not enough merely to show relevant injury in service where, as here, there is not also suggestion of any consequent disability.  And by the same token, because there is not the required suggestion of any current disability, VA is not required to have the Veteran examined for a medical nexus opinion because there is not the required suggestion of disability that may be related or attributable to his military service.  See 38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, this evidence is not new and material and this claim may not be reopened.  38 C.F.R. § 3.156.


ORDER

The petition to reopen the claim of entitlement to service connection for a right ankle disorder is granted, subject to the further development of this claim on remand.

But the petition to reopen the claim of entitlement to service connection for residuals of a broken right hand and finger is denied.


REMAND

Unfortunately, the Veteran's reopened claim for residuals of a broken right ankle must be remanded for further development rather than decided immediately.  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  

As already alluded to, entitlement to service connection on a direct-incurrence basis is established with evidence showing:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012). 

Also, certain diseases like arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within a year of the Veteran's discharge from service, although this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran contends that he injured (indeed broke) his right ankle playing volleyball while in service.  His VA medical treatment records show that he has degenerative joint disease (i.e., arthritis) in this ankle.  Thus, he has established the existence of current disability involving this ankle and raised the possibility of an injury during his service that perhaps has led to this current disability.  Resultantly, a VA medical nexus opinion is needed to assist in determining whether his current diagnosis is in any way related to his service and, in particular, the injury mentioned.  See 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all VA clinical records dated from January 2013 to the present - if relevant to this claim for a right ankle disorder.  Since these records are in the custody of a Federal department or agency, namely VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these additional records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA orthopedic examination for a medical nexus opinion concerning the etiology of the Veteran's claimed right ankle disorder, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) that:  (a) this disability is related or attributable to his military service from April 1970 to December 1971; or (b) since involving arthritis, that it initially manifested within one year of his separation from service, so by December 1972.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Explanatory rationale for all opinions must be provided since this is where most of the probative value of an opinion is derived, not just from review of the claims file or the conclusion ultimately reached.  See, e.g., 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination report nonetheless must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim for service connection.  See 38 C.F.R. § 3.655.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


